Citation Nr: 0413458	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim for entitlement to service connection 
for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2003.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection for a 
psychiatric disorder classified as schizophrenia in January 
1974 and was advised of his procedural and appellate rights 
in a February 1974 letter.  

2.  The veteran attempted to reopen his claim in May 1996.  
In an August 1996 letter, the RO advised the veteran of his 
procedural and appellate rights; however, he did not perfect 
an appeal.

3.  The veteran's claim to reopen was received in August 
2002.  New evidence received since the RO's August 1996 
decision bears directly and substantially upon the specific 
matter under consideration, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1996 decision that found that new and 
material evidence had not been submitted to reopen a claim 
for a psychiatric disorder classified as schizophrenia is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

2.  New and material evidence was received since the RO's 
August 1996 decision, and the claim for service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claim.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claims is 
discussed in the REMAND herein.   
   
Moreover, the Board note that the veteran received 
appropriate notification in a letter advising him about the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A 
§§ 5100 et. seq.  This letter was sent by the RO in July 
2003.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

At the time of the August 1996 decision, the record included 
service medical records showing that the veteran was seen for 
complaints of anxiety provisionally diagnosed as acute 
superimposed on chronic anxiety state, with no psychiatric 
diagnosis established following evaluation at mental health 
clinic.  Also of record was a clinic note from March 1970 
revealed complaints of feeling racially discriminated by 
others and he was referred to his company commander.  

The post service evidence includes VA records from 1973 and 
1974 showing that the veteran was hospitalized in September 
1973 following an apparent suicide attempt.  His complaints 
included experiencing hallucinations since he was a teenager.  
He also described having been in conflict with other people 
since he got out of the service and also described having 
psychiatric treatment in service after he became upset after 
feeling mistreated by others.  He was diagnosed with 
schizophrenia, undifferentiated type and remained 
hospitalized until November 1973.  He was readmitted a few 
days later in November 1973 and remained hospitalized until 
April 1974 for psychiatric problems.

The initial rating decision that denied entitlement to 
service connection for schizophrenia is dated in January 
1974.  This rating did note that the veteran was seen in 
service for complaints that including feelings of "coming 
apart" with a history of similar complaints two years ago 
prior to service.  The basis for this denial was that there 
was no psychiatric diagnosis established by the service 
medical records and that the veteran's first hospitalization 
for schizophrenia was not until September 1973.  The veteran 
did not appeal this decision.  There were several subsequent 
attempts to reopen that were denied by the RO in subsequent 
prior final denials, leading up to the most recent prior 
final denial in August 1996.  

Other evidence previously before the RO in August 1996 
includes VA medical records showing continued treatment for 
psychiatric symptoms between 1981 and 1991.  He continued to 
be diagnosed with schizophrenia and he continued having 
symptoms such as hallucinations throughout this time period.  
However it was described as being in good remission in 
September 1990.  

In August 1996 the RO sent the veteran a letter informing the 
veteran that because it had not received any new and material 
evidence to reopen his claim as had been requested in a June 
1996 letter, the claim was denied.  The veteran did not 
appeal this claim.

The veteran filed a petition to reopen his claim for service 
connection for a psychiatric disorder to include 
schizophrenia in August 2002.  The evidence submitted 
includes VA treatment records showing continued treatment for 
psychiatric symptoms between 1999 and 2002.  

Also received by the RO after August 1996 was testimony 
provided at the July 2003 hearing.  At this hearing, the 
veteran testified that he had been treated for schizophrenia 
symptoms between 1970 and 1973.  He indicated that he had 
schizophrenia since 1969 and the symptoms had since worsened.  
The veteran's representative requested that a VA examination 
be conducted and pointed out that VA never provided a veteran 
an examination to determine whether his schizophrenia had 
begun in service or was a preexisting condition that was 
aggravated by service.

This testimony regarding the possible existence of treatment 
records for schizophrenia between the time of his discharge 
in 1970 and his first hospitalization in 1973, is competent 
evidence suggesting that the veteran's schizophrenia may have 
become manifest to a compensable level within one year of 
discharge after service.  Such evidence, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.
Thus, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened; to this extent only, the appeal is granted.

REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  

The veteran's representative has argued in the July 2003 
hearing that the RO has failed to provide the veteran with a 
VA examination to ascertain whether the veteran's psychiatric 
disorder was incurred by service or if preexisting service, 
was aggravated by active service.  The representative pointed 
out that the veteran's service medical records showed some 
anxiety symptoms in service and that only a few years after 
discharge, was hospitalized for schizophrenia.  The veteran 
testified July 2003 of having been treated for schizophrenia 
between the time he was discharged in 1970 and his 
hospitalization in 1973.  These records should also be 
obtained.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The AMC must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him since service separation for 
psychiatric disorder between 1970 and 
1973.  The AMC should then obtain records 
from each health care provider the 
veteran identifies.  The AMC should 
specifically inquire about medical 
treatment said to have been provided by a 
Dr. Arbuckle at the El Campo Clinic in El 
Campo, Texas during this time period.  

3.  Thereafter, the VBA AMC should afford 
the veteran a VA special psychiatric 
examination.  The claims file must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner must 
determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include schizophrenia.  The 
examiner should review the record, to 
include the service medical records and 
post service psychiatric treatment 
records and provide an opinion on the 
following: 

Does the veteran have a diagnosis of 
schizophrenia?  If so, is it as least as 
likely as not related to service, or if 
preexisting service, was aggravated 
thereby?  
If schizophrenia is not diagnosed or if 
there are additional psychiatric 
disorders, the examiner should opine as 
to whether any such disorder(s) is/are 
related to service, or if preexisting 
service, was/were aggravated thereby.  

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



